Citation Nr: 0614321	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-18 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico


THE ISSUE

Entitlement to a compensable initial disability rating for 
residuals of a tonsillectomy.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 RO decision that granted 
service connection at a noncompensable disability rating for 
status post tonsillectomy, effective from May 2002.  

In July 2005, the Board remanded this matter for additional 
evidentiary development and to ensure compliance with the VA 
duties to notify and assist.


FINDINGS OF FACT

Since the grant of service connection, the veteran's service-
connected residuals of tonsillectomy have been manifested by 
an unremarkable physical examination, and subjective 
complaints of loss of voice two to three times per year.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
tonsillectomy have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.31, 4.97, 
Diagnostic Code 6516 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased (compensable) initial 
disability rating for his residuals of a tonsillectomy.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claim.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2005).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In every instance where the Rating Schedule does not provide 
a noncompensable evaluation for a particular diagnostic code, 
a noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2005).

Historically, the veteran served on active duty in the Army 
from October 1951 to October 1953.  His report of separation, 
Form DD 214, revealed that he fought in Korea, and was 
awarded a Combat Infantryman Badge.  His service medical 
records revealed treatment for tonsillitis, and post service 
records indicate that he underwent a tonsillectomy in January 
1954.

Since the veteran appealed the initial rating assigned in 
this matter, consistent with the facts found, the rating 
assigned may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

The RO has assigned a noncompensable (0 percent) disability 
rating for the veteran's service-connected residuals of a 
tonsillectomy pursuant to Diagnostic Code 6516.  Tonsillitis 
is not listed on the Rating Schedule, and the RO determined 
that the most closely analogous diagnostic code is 38 C.F.R. 
§ 4.97, Diagnostic Code 6516, chronic laryngitis.

Diagnostic Code 6516 provides that chronic laryngitis 
productive of hoarseness, with inflammation of cords or 
mucous membrane, is rated as 10 percent disabling.  A 30 
percent disability evaluation is warranted for hoarseness, 
with thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on a biopsy.  38 
C.F.R. § 4.97, DC 6516 (2005).  Where the rating schedule 
does not provide a zero percent rating for a diagnostic code, 
a zero percent rating will be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Based upon the evidence, a compensable evaluation is not 
warranted for the veteran's service-connected residuals of a 
tonsillectomy.

For his part, the veteran alleges that he totally loses his 
voice two to three times a year as a result of this 
condition.  No medical evidence showing treatment for this 
condition has been shown, or even alleged, for over fifty 
years.

In January 2006, a VA examination of the nose, sinus, larynx 
and pharynx was conducted.  The VA examiner noted that he had 
reviewed the veteran's claims folder, and found no evidence 
regarding any complications or treatment for any residuals 
throughout the last 52 years since the veteran's 
tonsillectomy.  The VA examiner stated that there is no 
medical evidence to sustain the veteran's subjective 
complaints about loosing his voice several times a year.  
Physical examination was unremarkable, and no residuals 
related to the veteran's tonsillectomy of 1954 were found.  
The report concluded with a diagnosis of status post 
tonsillectomy, and the VA examiner further opined that the 
veteran's complained of symptoms have no relationship at all 
with his having had a tonsillectomy.

The preponderance of the medical evidence shows that the 
veteran's residuals of a tonsillectomy are not producing 
current compensable pathology.  There is no chronic 
laryngitis or hoarseness, with inflammation of cords or 
mucous membrane.  
While he has complained of difficulty speaking a couple times 
a year, there is no 
medical evidence to support this contention, or that it is 
linked to service connected disability.

Therefore, based on the evidence above, the Board finds that 
a compensable rating is not warranted for the veteran's 
residuals of a tonsillectomy.  While we note the veteran's 
frustration and annoyance with this disability, the Board can 
only determine, based on the applicable criteria and the 
medical evidence of record, that the veteran's residuals of a 
tonsillectomy does not demonstrate the requisite symptoms for 
a compensable evaluation.
  
Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for a compensable rating for 
the veteran's residuals of a tonsillectomy, the benefit-of-
the-doubt doctrine is inapplicable, and an increased rating 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.   
There are no identifiable periods of time, since the 
effective date of service connection, during which this 
condition has been 10 percent disabling, and thus higher 
"staged ratings" are not warranted.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Duty to Notify and Assist

Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, and must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. Pelegrini 
v. Principi, 18 Vet. App. 112 (2004)

The RO's letters advised the veteran what information and 
evidence was needed to substantiate his claims herein, and 
what information and evidence had to be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
The documents also advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The RO's August 2005 letter specifically requested 
that the veteran identify or provide evidence showing that 
the disability at issue herein had increased in severity.  
Thus, the content requirements of the notice VA is to provide 
have been met.   

Any defect with respect to the timing of the notice 
requirement was harmless error.  Although complete notice was 
not been provided to the appellant prior to the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the August 2005 notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, to respond to VA notices 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Although he has been asked 
repeatedly to identify treatment providers he has seen for 
this condition, the veteran has failed to specifically 
identify any such treatment providers.    Moreover, the 
veteran was examined in connection with this matter.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case as it pertains to the claim 
herein adjudicated and the veteran has not been prejudiced as 
a result of the Board proceeding to the merits of the claim 
at this time.  



ORDER

An increased (compensable) initial rating for residuals of a 
tonsillectomy is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


